Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-20, as well as M1 macrophages as the source of the exosome and M2 macrophages as the target cell in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the restriction requirement between the inventions of Groups I and II is withdrawn as encompassing overlapping subject matter, namely the trans-differentiation of M2 macrophages using M1 macrophage derived exosomes to treat cancer. Thus claims 1- 3, 5, 7, 9-12, and 21-25 are examined on the merits in the present Office Action. 
Claims 4, 6, 8, 13 – 20, and 26 - 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification: 
The morphology of exosomes from M0 macrophages not shown in Figure 7 per paragraph 0021 in the specification. 
CD86 and MHCII expression not shown in Figure 14 per paragraph 0028 in the specification. 
Figure 25 missing legend to specify wound healing effects of M1 and M2 macrophage-derived exosomes per paragraph 0039 in the specification.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 (dependent on claim 5) and 24 (dependent on claim 21) recite ‘the macrophage’ in line 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear whether ‘the macrophage’ refers to either or both M1 and M2 macrophages disclosed in claims 5 and 21, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 USC 102 (a)(1) as being anticipated by Cheng et al, (Cheng, Lifang et al. Molecular Therapy 25.7 (2017): 1665-1675), hereinafter Cheng. 
Cheng teaches the trans-differentation of a first type of immune cell, naïve macrophages (RAW246.7 cells) via treatment with exosomes derived from a second type of immune cell, M1 macrophages in vitro. Specifically, M1 exosomes were isolated from M1-macrophages polarized from RAW246.7 cells treated with lipopolysaccharide (LPS) and interferon-gamma (IFN-g) in vitro. M1 exosome-treated naïve macrophages (RAW246.7 cells) in vitro differentiated into a typical IL-12high and IL-10low M1 phenotype, having high expression levels of IL-6, IL-12, and 
Thus, Cheng meets the limitations of claims 1 and 3. 

Claims 21, 22, 24, and 25 are rejected under 35 USC 102 (a)(1) as being anticipated by Cheng et al, (Cheng, Lifang, Yuhua Wang, and Leaf Huang. Molecular Therapy 25.7 (2017): 1665-1675), hereinafter Cheng, as evidenced by Cai et al, (Cai, Xing, et al. Journal of molecular cell biology 4.5 (2012): 341-343), hereinafter Cai, and Wang et al. (Wang, Chunxiao, et al. Molecular Therapy 25.1 (2017): 192-204), hereinafter Wang.
Cheng teaches the isolation of M1 exosomes from M1-macrophages polarized from RAW246.7 cells treated with lipopolysaccharide (LPS) and interferon-gamma (IFN-g). M1 exosomes induced an increase in pro-inflammatory cytokine levels in vivo in the draining lymph nodes as early as 2hr post subcutaneous administration (see entire document, in particular Abstract, Materials and Methods, and M1 Exosomes Induce the Expression of Proinflammatory Cytokines section, Figure 3C). Further, M1 exosomes enhanced activity of lipid calcium phosphate (LCP) nanoparticle-encapsulated Trp2 vaccine, inhibiting tumor growth in vivo (Page 1669-1670). While Cheng does not explicitly teach that M1-derived exosomes induce a phenotypic switch in M2 macrophages, it is known that exosomes carry diverse RNA and protein cargos from their parental cells and can be readily taken up by cells via membrane fusion (Cheng, see Introduction, Para. 1- 2 and Discussion, Page 1671, Col 1. Para. 2). Macrophages with the M1 or M2 phenotypes can be re-polarized to the M2 or M1 phenotype by treatment with LPS/IFN-γ or IL-4, respectively, and the M1 [Wingdings font/0xE0] M2 phenotypic switch, specifically, is mediated by mir-155 (Cai et al, see entire document, in particular Abstract). It has been shown that mir-155 is present in the exosomes of 
Thus, Cheng as evidenced by Cai and Wang meets the limitations of claims 21, 22, 24, and 25. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 7, 9, and 11 are rejected under 35 USC 103 as being unpatentable over Cheng in view of Cai et al, (Cai, Xing, et al. Journal of molecular cell biology 4.5 (2012): 341-343), hereinafter Cai, and in view of Wang et al. (Wang, Chunxiao, et al. Molecular Therapy 25.1 (2017): 192-204), hereinafter Wang.
Cheng teaches the trans-differentiation of a first type of immune cell, naïve macrophages (RAW246.7 cells) via treatment with exosomes derived from a second type of immune cell, M1 macrophages in vitro. Specifically, M1 exosomes were isolated from M1-macrophages polarized from RAW246.7 cells treated with lipopolysaccharide (LPS) and interferon-gamma (IFN-g) in vitro. M1 exosome-treated naïve macrophages (RAW246.7 cells) in vitro differentiated into a typical IL-12high and IL-10low M1 phenotype, having high expression levels of IL-6, IL-12, and IFN-γ cytokines (see entire document, in particular Abstract, Materials and Methods, and M1 Exosomes Induce the Expression of Proinflammatory Cytokines section). 
Cheng does not teach that M1-derived exosomes are used to induce a phenotypic switch in differentiated M2 macrophages in vitro nor does Cheng teach that the M1 and M2 macrophages are derived from monocyte- or bone marrow-derived macrophages. 
However, Cai teaches that bone-marrow derived macrophages with the M1 or M2 phenotype can be re-polarized to the M2 or M1 phenotype by treatment with LPS/IFN-γ or IL-4, respectively, and the M1 [Wingdings font/0xE0] M2 phenotypic switch, specifically, is mediated by mir-155 (Cai et al, see entire document, in particular Abstract). 
Wang further teaches that mir-155 is present in the exosomes of bone marrow derived macrophages activated in response to LPS and angiotensin II (ANG II), and mir-155 containing 
It would have been obvious to one of ordinary skill in the art to use M1-macrophage derived exosomes to reprogram M2 macrophages to the M1 phenotype in vitro. One of ordinary skill in the art would be motivated to do so to generate proinflammatory M1 macrophages, which are known to be potent killers of tumor cells (see Cai, para. 1). Additionally, Wang demonstrates that mir-155 containing exosomes from bone marrow derived macrophages stimulated with proinflammatory stimuli are effective in mediating an inflammatory response. Thus, artisans would be motivated to isolate exosomes from bone marrow derived macrophages to achieve a similar result. Therefore, one of ordinary skill in the art would expect that M1-derived exosomes can effectively reprogram M2 macrophages to the M1 phenotype in vitro to be subsequently used in the treatment of cancer. 

Claims 10 and 12 are rejected under 35 USC 103 as being unpatentable over Cheng in view of Cai and Wang, as applied to claims 1, 2, 3, 5, 7, 9, and  11 above, and further in view of Naldini et al, (Naldini, Luigi. Nature Reviews Genetics 12.5 (2011): 301-315), hereinafter Naldini.  
The inventions rendered obvious by the teachings of Cheng in view of Kai and Wang have been discussed above and differ from the instant claimed invention in that it is not taught that M2 macrophages to be transdifferentiated are isolated from a subject in need of M1 macrophages.
However, Naldini teaches that ex vivo cell therapy allows for progenitor or differentiated cells to be isolated from a patient or normal donor and expanded in vitro – with or without genetic modification – and subsequently administered to the patient in order to treat an inherited, infectious, or neoplastic disease. In contrast to in vivo gene therapies, there is no exposure of the 
It would have been obvious to one of ordinary skill in the art to transdifferentiate M2 macrophages using M1 derived exosomes ex vivo prior to administering to a subject in need. One of ordinary skill in the art would have been motivated to do so in order to selectively differentiate M2 macrophages as well as prevent any unwanted or off-target effects of the exosomes in the subject if administered in vivo. Therefore, one of ordinary skill in the art would expect that the trans-differentiation of M2 macrophages ex vivo prior to administration can be done to more effectively and safely treat cancer in a subject. 

Claim  23 is rejected under 35 USC 103 as being unpatentable over Cheng as evidenced by Cai and Wang, as applied to claims  21, 22, 24, and 25 above, and in view of Pan et al, (Pan, Cuiping, et al. Molecular & Cellular Proteomics 8.3 (2009): 443-450), hereinafter Pan. 
The inventions rendered obvious by the teachings of Cheng as evidenced by Cai and Wang have been discussed above and differ from the instant claimed invention in that the M1 macrophage is derived from a monocyte derived macrophage (MDM) or bone marrow derived macrophage (BMDM) is not taught. 
However, Pan teaches that primary cells have normal cell morphology and retain many of the important markers and functions seen in vivo. In contrast, cell lines lose tissue-specific functions and acquire a molecular phenotype quite different from cells in vivo (see entire document, in particular Introduction and Results).


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644